Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,504,862 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
Previous rejections based on double patenting are now withdrawn.
Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach an under bump metallization layer coupled to a portion of the second surface of the redistribution layer, the portion of the second surface of the redistribution layer facing a second portion of the first surface of the redistribution layer, wherein the redistribution layer is not within the via.
Regarding claim 7, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach an under bump metallization layer extended to the metal layer through the polyimide layer, the conductive layer and the first dielectric 
Regarding claim 13, please see the reasons for allowance stated in the non-final rejection mailed 7 August 2020.
Regarding claim 17, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach the second conductor and the first conductor extend above the first polyimide layer and are separated by a portion of the first polyimide layer.
Regarding claim 18, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a second conductor disposed away from an area for the sold bump or pillar for the integrated circuit die, wherein the first conductor is directly connected between the solder bump or pillar and the metal layer; and a second polyimide layer, the second polyimide layer being at least partially above the first conductor and the second conductor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816